Case 1:16-cv-07175-AJN Document 60 Filed 04/16/21 Page 1 of 2

SZ
SCAROLA ZUBATOV SCHAFFZIN PLLC

Richard J.J. Scarola
rjis(@szslaw.com

 

(212) 757-0007 ext. 3201

April 16, 2021

Hon. Alison J. Nathan
United States District Judge
United States District Court

— Southern District of New York
United States Courthouse
40 Foley Square
New York, NY 10007

Re: Koestler v. Shkreli, No. 16-cv-7175 (AJN)
Dear Judge Nathan:

We are counsel to the petitioner Dr. Thomas P. Koestler. We have moved, among other
things, (i) to compel the judgment debtor’s compliance with judgment enforcement discovery
(see ECF ##3 1-45 (that motion is sub judice)), and by separate motion (ii) for turnover of certain
assets and appointment of a receiver to sell them (see ECF ##46-49 (that motion is in the process
of being briefed with our reply papers currently due on April 23, 2021)).

We write in response to the request by the attorneys for the judgment debtor filed
yesterday (ECF #59) for permission to respond to the submission by the United States Attorney’s
Office for the Eastern District of New York dated April 9, 2021 (ECF #58). By way of brief
background, our motion for turnover seeks an asset (a so-called “substitute asset”) that is or may
be subject to a forfeiture order in a criminal case against this judgment debtor — United States
v. Shkreli, 15-CR-637 (E.D.N.Y.) (Matsumoto, J.) (the “Criminal Case’).

Mr. Shkreli’s counsel seeks to make a further submission for the stated reason that
“this matter directly affects the matter of [the Criminal Case].” In fact, any connection to the
Criminal Case was self-evident in our application and already addressed by the judgment
debtor’s counsel in its opposition filed on March 26, 2021 (ECF #56). We are concerned that
the request for further briefing and oral argument will lead to more delay and obstruction of
our client’s effort to enforce this Court’s judgment because the United States Attorney’s
Office April 9 letter provides no new basis on which the turnover application could reasonably
be opposed. Specifically, that letter, in substance, agrees that our application should be
granted so that the government and our client can finally be paid: “the government does not
oppose the Application, provided that, in the event it is granted and this Court orders a
receivership, the forfeiture judgment entered against Shkreli is first fully satisfied from any
liquidation of [the judgment debtor] Shkreli’s interest in Phoenixus AG.” (ECF #58, p. 1)

1700 BROADWAY 41ST FLOOR NEW YORK, NY 10019
TEL 212-757-0007 FAX 212-757-0469 WWwW.SZSLAW.COM
Case 1:16-cv-07175-AJN Document 60 Filed 04/16/21 Page 2 of 2

Hon. Alison J. Nathan
April 16, 2021
Page 2

SCAROLA ZUBATOV SCHAFFZIN PLLC

The letter goes on to state that “in the event that this Court grants Petitioner’s request for a
receiver and orders that Outstanding Balance of the Forfeiture Money Judgment to be paid
first [to the government], the government would apply to the Court in the Criminal Case to
release Shkreli’s interest in Phoenixus AG, or any portion thereof as required.” (ECF #58, p.
2)

Thus, there is nothing new except the government’s expressly stated position that it
does not oppose the relief sought so long as the government’s financial entitlement in the
Criminal Case is satisfied first in the process — in effect, a process that will be efficient and
effective to ensure payment of this Court’s judgment in this case as well as the forfeiture
obligation in the Criminal Case.

In these unusual circumstances, and also in light of the judgment debtor’s failure to
comply with any of our judgment enforcement discovery and failure to pay a penny of this
Court’s judgment to date (ECF ## 31-45), we are concerned that this request will lead to
obstruction rather than new argument of any new issue, and therefore oppose the request.

To the extent a further submission is allowed, we ask for one week in which to respond
(currently, our reply papers are due on April 23 — the same date the judgment debtor asks to be
permitted to make a new filing).

 
 

we CAME PS
Richard J.J. Sgar

By ECF

Copy to
Laura D. Mantell, Esq.
Claire S. Kedeshian, Esq.
